FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10247

               Plaintiff - Appellee,              D.C. No. 2:11-cr-00483-GEB

  v.
                                                  MEMORANDUM *
RICHARDO LOERA-CARDOSA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Richardo Loera-Cardosa appeals from the district court’s judgment and

challenges the 63-month sentence imposed following his guilty-plea conviction for

being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.

We dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Loera-Cardosa argues that the district court erred by failing to explain the

sentence. The government contends that the appeal is barred by a valid waiver.

We review de novo whether a defendant has waived his right to appeal. See United

States v. Bibler, 495 F.3d 621, 623 (9th Cir. 2007). Under the terms of the

unconditional appeal waiver in the parties’ plea agreement, Loera-Cardosa agreed

“to voluntarily give up the right to appeal the conviction and the right to appeal any

aspect of the sentence imposed in this case.” The language of the waiver reaches

the present appeal.

       Loera-Cardosa argues that the waiver is nonetheless unenforceable, as the

court’s failure to explain the sentence rendered the sentence illegal. This argument

fails because Loera-Cardosa’s sentence does not “exceed[] the permissible

statutory penalty for the crime or violate[] the Constitution.” Bibler, 495 F.3d at

624.

       DISMISSED.




                                           2                                    12-10247